DETAILED ACTION
The following Office action concerns Patent Application Number 16/335,405.  Claims 1-3, 5, 8, 9, 11 and 12 are pending in the application.  
The applicant’s amendment filed July 8, 2021 has been entered.
The previous rejection of claims 1-3, 5, 8, 9, 11 and 12 under 35 USC 103 over Blackmore et al in view of Kawase is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. § 112(d) because the claimed diameter of 100 mm is outside the scope of claim 1, which requires a diameter or 125-150 mm.
Claim 5 is rejected under 35 U.S.C. § 112(d) because the claimed diameter of 100 mm is outside the scope of claim 3, which requires a diameter or 125-150 mm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 9, 11 and 12 are rejected under 35 U.S.C. § 103 as being obvious over Blackmore et al (J. Elec. Mater., vol. 5, 1976, pp. 401-413, included in the applicant’s IDS) in view of Wachi et al (US 2006/0260536) and Kawase (US 2007/0101924).
Blackmore et al teaches an indium phosphide single crystal having an oxygen content of 3x1015 atom/cm3 to 8x1015 atoms/cm3 (p. 403, 408).  The material is useful for improved semiconductor devices (par. 401-402).  
Blackmore et al does not teach a cylindrical shape or a diameter of 125-150 mm for the InP single crystal.
However, Wachi et al teaches an apparatus for growing a single crystal of indium phosphide having a crystal diameter of 140 to 160 mm (par. 59).  The crystal implicitly or obviously comprises a cylindrical portion (Fig. 1).  The single crystal is 
Blackmore et al is silent regarding the shape and diameter of the InP single crystal.  A person of ordinary skill in the art would have been motivated by design need to combine the shape and diameter of Wachi et al with the InP single crystal of Blackmore et al in view of Kawase in order to obtain an InP single crystal semiconductor having excellent quality and capable of fewer dislocation defects.
Blackmore et al does not teach the dislocation density of the InP single crystal.
However, Kawase teaches an InP single crystal having a dislocation density of less than 5000 cm-2 (par. 20). The low dislocation density improves device performance and life-span (par. 9-10).  A person of ordinary skill in the art would have been motivated to combine the dislocation density of Kawase with the InP single crystal of Blackmore et al in view of Wachi et al in order to obtain improved device performance and life-span.
Regarding claims 9 and 12, Blackmore in view of Wachi and Kawase is silent with respect to the amount of oxygen defect centers in the material.  However, the combination of teachings from Blackmore et al, Wachi et al and Kawase have rendered obvious the instantly claimed indium phosphide single crystal and the oxygen content thereof.  Therefore, it is reasonable 
Response to Arguments
The applicant argues that Kawase does not teach a single crystal body diameter of 125-150 mm as presently claimed.  The previous grounds of rejection over Blackmore in view of Kawase have been withdrawn in light of the applicant’s amendment.  Wachi et al, cited in new grounds of rejection, teaches a single crystal body diameter of 140 mm.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 4, 2021